Name: Commission Regulation (EC) No 1965/2002 of 4 November 2002 amending, as regards Community financing of the work programmes of operators' organisations in the olive sector for the marketing years 2002/2003 and 2003/2004, Regulation (EC) No 1334/2002 laying down detailed rules for application of Council Regulation (EC) No 1638/98
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  agricultural structures and production;  processed agricultural produce;  EU finance;  marketing
 Date Published: nan

 Avis juridique important|32002R1965Commission Regulation (EC) No 1965/2002 of 4 November 2002 amending, as regards Community financing of the work programmes of operators' organisations in the olive sector for the marketing years 2002/2003 and 2003/2004, Regulation (EC) No 1334/2002 laying down detailed rules for application of Council Regulation (EC) No 1638/98 Official Journal L 300 , 05/11/2002 P. 0004 - 0005Commission Regulation (EC) No 1965/2002of 4 November 2002amending, as regards Community financing of the work programmes of operators' organisations in the olive sector for the marketing years 2002/2003 and 2003/2004, Regulation (EC) No 1334/2002 laying down detailed rules for application of Council Regulation (EC) No 1638/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), as amended by Regulation (EC) No 1513/2001(2), and in particular the second indent of the first subparagraph of Article 4a(3) thereof,Having regard to Council Regulation (EC) No 1873/2002 of 14 October 2002 setting limits on Community financing of the work programmes of approved producers' organisations that is provided for in Regulation (EC) No 1638/98 and derogating from Regulation No 136/66/EEC(3), and in particular the second paragraph of Article 3 thereof,Whereas:(1) For the purposes of the Community financing provided for by Article 4a of Regulation (EC) No 1638/98, rules have been set in Commission Regulation (EC) No 1334/2002(4) for the 2002/2003 and 2003/2004 marketing years on approval of operators' organisations and their work programmes in the olive sector.(2) Article 2 of Regulation (EC) No 1873/2002 sets limits on Community financing for the range of activities specified in Article 4a of Regulation (EC) No 1638/98. The Commission should set limits for each of the four fields of that range which will encourage a balanced distribution of resources among them.(3) Final dates as provided for in Article 3 of Regulation (EC) No 1873/2002 should be set that are compatible with the constraints on operation of the scheme.(4) Regulation (EC) No 1334/2002 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1334/2002 is amended as follows:1. the following Article is added:"Article 5aAllocation of Community funding1. The maximum Community funding for the 2002/2003 and 2003/2004 marketing years that under Article 2 of Regulation (EC) No 1873/2002 may be allocated to the eligible activities of operators' organisations in the olive sector shall be cumulable in each Member State for the purposes of the range of programmes indicated in Article 5 of this Regulation.2. In each Member State a minimum percentage of the maximum Community funding established in line with Article 2 of Regulation (EC) No 1873/2002 shall be devoted to each field of activity, as follows:- market follow-up and administrative management in the olive oil and table olive sector: 15 %,- improving the environmental impact of olive cultivation: 15 %,- improving the production quality of olive oil and table olives: 15 %,- traceability, certification and quality protection for olive oil and table olives: 10 %.3. If the Community funding required for all the programmes approved in a Member State in a particular field of activity accounts for less than the minimum percentage indicated in paragraph 2 the difference between the two amounts shall, subject to compliance with the requirement indicated in Article 3 of Regulation (EC) No 1873/2002, be allocated to the olive oil production aid indicated in Article 5 of Regulation No 136/66/EEC.";2. in Article 11:(a) the following paragraph 1a is added:"1a. By 28 February 2003 Member States shall notify the Commission of their decisions for each of the 2002/2003 and 2003/2004 marketing years on the derogation from Article 20d(1) of Regulation No 136/66/EEC for which Article 3 of Regulation (EC) No 1873/2002 provides."(b) paragraph 2 is replaced by:"2. Before 30 June 2003 Member States shall inform the Commission of their decisions for each of the 2002/2003 and 2003/2004 marketing years on the derogation from Article 5(9) of Regulation No 136/66/EEC for which Article 3 of Regulation (EC) No 1873/2002 provides.Before 30 June 2003 Member States shall send the Commission data on the approved olive sector operators' organisations and work programmes and the features of the latter (to be broken down by type of producer organisation as indicated in Article 2 above and by regional area) and on the funding amounts withheld under Article 4a(1) of Regulation (EC) No 1638/98 for the 2002/2003 and 2003/2004 marketing years (to be broken down by field of activity)."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 284, 22.10.2002, p. 1.(4) OJ L 195, 24.7.2002, p. 16.